DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08th, 2021 has been entered.
By this amendment, claims 1, 2, 11, 12, 19, and 20 have been amended, claims 3, 6, 15, and 21-23 have been cancelled, and claim 24-26 have been newly added.  Accordingly, claims 1, 2, 4, 5, 7-14, 16-20, and 24-26 are pending in the present application in which claims 1, 12, and 20 are in independent form.  Newly submitted IDS filed on October 20th, 2021 has been considered.
     New Grounds of Rejection
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13, 16-20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (U.S. Pub. 2017/0103994), of record, in view of Dunga et al. (U.S. Pub. 2017/0294377), newly cited, and Kazuyuki et al. (JP Pub. 2011204829 (A), cited in the IDS filed on 03/03/2021).
In re claim 1, Fukuzumi discloses a method for forming NAND memory device, comprising: forming a plurality of memory strings MS on a first substrate 10 (se paragraph [0023] and fig. 6) and a first interconnect layer 62, 64, 66, 73 in contact with the plurality of memory strings MS (see paragraphs [0058]-[0062] and fig. 6); forming one or more peripheral devices 77 (transistors) on a second substrate 5 (see paragraph [0066] and fig. 6) and a second interconnect layer 76 in contact with the one or more peripheral devices 77 (see paragraph [0066] and fig. 6); positioning the one or more peripheral devices 77 above the plurality of memory strings MS, wherein the second substrate 5 is above the one or more peripheral devices 77 (note that, when the memory device is viewed in an upside-down manner, the second substrate 5 would be above the peripheral devices 77); joining the first 62, 64, 66, 73 and second 76 interconnect layers (see paragraph [0035] and fig. 6).

    PNG
    media_image1.png
    713
    932
    media_image1.png
    Greyscale

Fukuzumi is silent to wherein the memory strings are NAND strings and forming a source contact in contact with the first interconnect layer.
However, Dunga discloses in a same field of endeavor, a method for forming a NAND memory device including, inter-alia, forming a plurality of NAND strings 2001 (monolithic three-dimensional NAND strings) on a first substrate 10 (see paragraphs [0110], [0147], [0167] and figs. 5A, 6A, 6B, 18A) and forming a first interconnect layer 498 in contact with the plurality of NAND strings (see paragraph [0109] and figs. 5A, 6A, 6B, 18A), and forming a source contact 476 in contact with the first interconnect layer 498 (see paragraphs [0126], [0209], [0211], [0214] and figs. 5A, 6A, 6B, and 18A).

    PNG
    media_image2.png
    664
    739
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dunga into the memory device of Fukuzumi to enable the processes of forming a plurality of NAND strings as the memory strings in the memory device of Fukuzumi and forming a source contact in contact with the first interconnect layer of Fukuzumi to be performed because in doing so the NAND strings provide faster erase, write and read operations and at the same time enhance device density and lower production cost and reduce processing time (see paragraph [0247] of Dunga) and the technique further permit sharing of source lines and/or bit lines embedded in an KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Fukuzumi discloses in (paragraph [0096]) that it is conceivable to form through silicon vias (TSV) which pieced through the second substrate 5 from the rear surface side of the second substrate 5 and connect the TSVs to the second interconnection layer 76.  However, Fukuzumi is silent to the process of thinning the second substrate, so that the thinned second substrate serves as a single crystalline silicon layer above the plurality of peripheral devices and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate, comprising etching an opening through the thinned second substrate and exposing a conductive structure of the second interconnect layer; and disposing a conductive material in the opening and in contact with the conductive structure.
However, Kazuyuki et al. (JP Pub. 2011204829 (A)) discloses in a same field of endeavor, a method for forming a NAND memory device including, inter-alia, forming one or more peripheral devices 300 on a second substrate 200 (having initial thickness 

    PNG
    media_image3.png
    412
    1359
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the NAND memory device of Fukuzumi with the technique as taught by Kazuyuki in order to enable the process of thinning the second substrate, so that the thinned second substrate serves as a single crystalline silicon layer above the plurality of peripheral devices and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate, comprising etching an opening through the thinned second substrate and exposing a conductive structure of the second interconnect layer; and disposing a conductive material in the opening and in contact with the conductive structure in the memory device of Fukuzumi to be performed because in doing so would facilitating for an external device such as another NAND strings to be electrically connected thereto in order to transfer electrical signal between the memory device or peripheral devices and the external circuits or devices and furthermore to provide a NAND memory device that has a smaller footprint and of high reliability (see English Abstract of Kazuyuki).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the method further comprising forming a doped region 481 in the first substrate, wherein the source contact 476 extends vertically and comprises an end in contact with the doped region 481 (see paragraph [0207] and fig. 18A of Dunga).
In re claim 4, as applied to claim 1 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the joining comprises joining via a thermal treatment (heat process of 900 degree C) (see paragraph [0099] of Fukuzumi).
In re claim 7, as applied to claim 1 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein forming the plurality of NAND strings comprises forming an alternating conductor/dielectric 246/232 stack on the first substrate 10 (see paragraphs [0136] and fig. 18A of Dunga).
In re claim 8, as applied to claim 7 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein forming a plurality of NAND strings further comprises: forming an isolation region 390 and a doped region 481 in the first substrate 10; forming a semiconductor channel 60 extending vertically through the alternating conductor/dielectric 246/232 stack; and forming an epitaxial layer 460 in contact with the 
In re claim 9, as applied to claim 1 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein thinning the second substrate comprises one of more of grinding, dry etching, wet etching, and chemical mechanical polishing (CMP) the second substrate (see figs. 10D-10F and 11 of Kazuyuki and related texts).
In re claim 10, as applied to claim 9 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein joining the first and second interconnect layers comprises one or more of (i) forming chemical bonds between dielectric materials on the first substrate and the second substrate and (h) causing a physical inter-diffusion of conductor materials on the first substrate and the second substrate (via bonding metals 74a and 74b) (see paragraph [0065] and figs. 6-7 of Fukuzumi).
In re claim 11, as applied to claim 7 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the method further comprising forming a plurality of word line contacts 488 that extends vertically, wherein each of the plurality of wordline contacts comprises an end in contact with a conductor layer of the alternating conductor/dielectric 246/232 stack (see paragraphs [0119], [0208], [0209], [0236], and fig. 18A of Dunga).
In re claim 12, Fukuzumi discloses a method for forming a three-dimensional (3D) memory device, the method comprising: providing a substrate 10, the substrate 10 comprising opposing first and second surfaces; forming a plurality of memory strings MS on the substrate 10, wherein a first surface of the plurality of memory strings MS opposes a second surface of the plurality of memory strings MS, and the second 
Fukuzumi is silent to wherein the memory strings are NAND strings and forming a source contact, wherein a first surface of the source contact is in contact with the second surface of the one or more array interconnect layers.
However, Dunga discloses in a same field of endeavor, a method for forming a NAND memory device including, inter-alia, forming a plurality of NAND strings 2001 (monolithic three-dimensional NAND strings) on a first substrate 10 (see paragraphs [0110], [0147], [0167] and figs. 5A, 6A, 6B, 18A) and forming one or more array  interconnect layers 498 comprising opposing first and second surfaces, wherein the second surface of the one or more array interconnect layers in contact with the first surface of the plurality of NAND strings (see paragraph [0109] and figs. 5A, 6A, 6B, 18A), and forming a source contact 476, wherein a first surface of the source contact is 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dunga into the memory device of Fukuzumi to enable the processes of forming a plurality of NAND strings and forming a source contact, wherein a first surface of the source contact is in contact with the second surface of the one or more array interconnect layers in Fukuzumi to be performed because in doing so the NAND strings provide faster erase, write and read operations and at the same time enhance device density and lower production cost and reduce processing time (see paragraph [0247] of Dunga) and the technique further permit sharing of source lines and/or bit lines embedded in an inter-tier dielectric material layer and thus reducing complexity and the number of processing steps (see paragraph [0247] of Dunga).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Fukuzumi discloses in (paragraph [0096]) that it is conceivable to form through silicon vias (TSV) which pieced through the second substrate 5 from the rear surface 
However, Kazuyuki et al. (JP Pub. 2011204829 (A)) discloses in a same field of endeavor, a method for forming a NAND memory device including, inter-alia, forming one or more peripheral devices 300 on a second substrate 200 (having initial thickness T1) and a second interconnect layer 72 in contact with the one or more peripheral devices 300 (see figs. 10D, 10F, 11, and related texts and English Abstract), positioning the one or more periphery devices 300 above a plurality of NAND strings 100, wherein the second substrate 200 is above the one or more peripheral devices 300 (see figs. 10D, 10F, 11 and related texts and English Abstract), thinning the second substrate 200 (to a final thickness T2, where T2 < T2) (see figs. 10D, 10F, 11 and related texts), so that the thinned second substrate 200 serves as a single crystalline silicon layer above the plurality of peripheral devices 300, and disposing a back-end-of-line (BEOL) interconnect layer 60 (including metallization layer 64a-d) above and in contact with the thinned second substrate 200 so that another external NAND strings can be electrically connected thereto (see figs. 10D, 10E, 10F, 11 and related texts and English Abstract), the technique further include, as shown in fig. 11, the BEOL interconnect layer 60 which is above and in contact with the thinned second substrate 200 and is electrically 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the NAND memory device of Fukuzumi with the technique as taught by Kazuyuki in order to enable the process of disposing a back-end-of-line (BEOL) interconnect layer in contact with the second surface of the single crystalline silicon layer; comprising etching an opening through the second surface of the single crystalline silicon layer and exposing a conductive structure of the one or more peripheral interconnect layer; and disposing a conductive material in the opening and in contact with the conductive structure in the memory device of Fukuzumi to be performed because in doing so would facilitating for an external device such as another NAND strings to be electrically connected thereto in order to transfer electrical signal between the memory device or peripheral devices and the external circuits or devices and furthermore to provide a NAND memory device that has a smaller footprint and of high reliability (see English Abstract of Kazuyuki).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, as applied to claim 12 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the treatment process comprises a thermal treatment heat process of 900 degree C) (see paragraph [0099] of Fukuzumi).
In re claim 16, as applied to claim 12 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein joining the one or more array interconnect layers and the one or more peripheral interconnect layers comprises one or more of (i) forming chemical bonds between dielectric materials on the one or more array interconnect layers and the one or more peripheral interconnect layers and (ii) causing a physical inter-diffusion of conductor materials on the one or more array interconnect layers and the one or more peripheral interconnect layers (see paragraphs [0065], [0090] and figs. 6-7 of Fukuzumi).
In re claim 17, as applied to claim 12 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein forming the plurality of NAND strings comprises forming an alternating conductor/dielectric 246/232 stack on the substrate 10 (see paragraph [0136] and fig. 18A of Dunga).
In re claim 18, as applied to claim 17 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein forming the plurality of NAND strings 
In re claim 19, as applied to claim 17 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the method further comprising forming a plurality of wordline contacts 488 that extends vertically, wherein each of the plurality of wordline contacts comprises an end in contact with a conductor layer of the alternating conductor/dielectric 246/232 stack (see paragraphs [0119], [0208], [0209], [0236], and fig. 18A of Dunga).
In re claim 20, Fukuzumi discloses a method for forming a three-dimensional (3D) memory device, the method comprising: providing a first substrate 10; forming a plurality of memory strings MS extending vertically on and above the first substrate 10 (see paragraph [0023] and fig. 6); forming one or more interconnect layers 62, 64, 66, 73 on and above the first substrate 10 (see paragraphs [0058]-[0062] and fig. 6); forming a plurality of peripheral devices 77 (transistor) on a second substrate 5 (see paragraph [0066] and fig. 6); positioning the plurality of peripheral devices 77 above the one or more interconnect layers 62, 64, 66, 73 and joining the one or more interconnect layers 62, 64, 66, 73 and the plurality of peripheral devices via a treatment process (see paragraphs [0035], [0099] and figs. 6-7).
Fukuzumi is silent to the step of forming a source contact in contact with the one or more interconnect layers.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dunga into the memory device of Fukuzumi to enable the processes of forming a source contact in contact with the one or more interconnect layers in Fukuzumi to be performed because in doing so would provide faster erase, write and read operations and at the same time enhance device density and lower production cost and reduce processing time (see paragraph [0247] of Dunga) and the technique further permit sharing of source lines and/or bit lines embedded in an inter-tier dielectric material layer and thus reducing complexity and the number of processing steps (see paragraph [0247] of Dunga).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one Id.
Fukuzumi discloses in (paragraph [0096]) that it is conceivable to form through silicon vias (TSV) which pieced through the second substrate 5 from the rear surface side of the second substrate 5 and connect the TSVs to the second interconnection layer 76.  However, Fukuzumi is silent to the process of thinning the second substrate, wherein the thinned second substrate comprises a single crystalline silicon layer above the plurality of peripheral devices and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate; comprising etching an opening through the thinned second substrate and exposing a conductive structure of the plurality of peripheral devices; and disposing a conductive material in the opening and in contact with the conductive structure.
However, Kazuyuki et al. (JP Pub. 2011204829 (A)) discloses in a same field of endeavor, a method for forming a NAND memory device including, inter-alia, forming one or more peripheral devices 300 on a second substrate 200 (having initial thickness T1) and a second interconnect layer 72 in contact with the one or more peripheral devices 300 (see figs. 10D, 10F, 11, and related texts and English Abstract), positioning the one or more periphery devices 300 above a plurality of NAND strings 100, wherein the second substrate 200 is above the one or more peripheral devices 300 (see figs. 10D, 10F, 11 and related texts and English Abstract), thinning the second substrate 200 (to a final thickness T2, where T2 < T2) (see figs. 10D, 10F, 11 and related texts), so that the thinned second substrate 200 serves as a single crystalline silicon layer above 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the NAND memory device of Fukuzumi with the technique as taught by Kazuyuki in order to enable the process of thinning the second substrate, wherein the thinned second substrate comprises a single crystalline silicon layer above the plurality of peripheral devices and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate; comprising etching an opening through the thinned second substrate and exposing a conductive structure of the plurality of peripheral devices; and disposing a conductive material in the opening and in contact with the conductive structure in the memory device of Fukuzumi to be KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 24, as applied to claim 12 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the method further comprising forming a doped region 481 in the substrate 10, wherein a second surface of the source contact 476 is in contact with the doped region 481 (see paragraph [0207] and fig. 18A of Dunga).
 In re claim 25, as applied to claim 20 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein the method further comprising forming a doped region 481 in the first substrate 10, wherein the source contact 476 is in contact with the doped region 481 (see paragraph [0207] and fig. 18A of Dunga).
In re claim 26, as applied to claim 25 above, Fukuzumi in combination with Dunga and Kazuyuki discloses wherein forming the plurality of memory strings further .
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (U.S. Pub. 2017/0103994), of record, in view of Dunga et al. (U.S. Pub. 2017/0294377), newly cited, and Kazuyuki et al. (JP Pub. 2011204829 (A), cited in the IDS filed on 03/03/2021), as applied to claims 1 and 12 above, respectively, and further in view of Barge (U.S. Pub. 2016/0284608), of record.
In re claim 5, as applied to claim 1 above, Fukuzumi is silent to wherein the joining comprises joining via a plasma treatment.
However, Barge discloses wherein joining the first and second substrates involve a plasma treatment or a wet process treatment in order to improve bonding strengths between the first and second substrate (see paragraph [0055]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fukuzumi reference with the technique as taught by Barge in order to enable the process of joining comprises joining via a plasma treatment in Fukuzumi to be performed in order to improve bonding strengths between the first and second substrates.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 14, as applied to claim 12 above, Fukuzumi is silent to wherein the treatment process comprises a plasma treatment.
However, Barge discloses wherein joining the first and second substrates involve a plasma treatment or a wet process treatment in order to improve bonding strengths between the substrate and the peripheral devices (see paragraph [0055]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fukuzumi reference with the technique as taught by Barge in order to enable the process of wherein the treatment process comprises a plasma treatment in Fukuzumi to be performed in order to improve bonding strengths between the first and second substrate.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-14, 16-20, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koka et al.		U.S. Pub. 2016/0172366	Jun. 16, 2016.
Baenninger et al.	U.S. Pub. 2016/0141419	May 19, 2016.
Pachamuthu et al.	U.S. Pub. 2015/0364488	Dec. 17, 2015.
Yada et al.		U.S. Pub. 2015/0179660	Jun. 15, 2015.
Kawai et al.		U.S. Pub. 2014/0252443	Sep. 11, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892